Citation Nr: 0113735	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1999, for additional disability compensation benefits for a 
child based on school attendance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1970 to January 
1972, and from October 1990 to June 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran's son, M.W., was born in December 1979 and 
attained his 18th birthday in December 1997; the veteran was 
paid additional compensation benefits for this son through 
December 1997, when the child attained 18 years of age.  

2.  The veteran's VA Forms 21-674, Requests for Approval of 
School Attendance, for his son's enrollment in courses of 
study beginning in August 1997 and August 1998, were not 
received by VA until January 2000.

3.  Verification was received in January 2000, from the 
college attended by the veteran's son, which confirmed his 
full-time attendance for the Spring 1999 semester.  

4.  The resumption of payment of additional VA disability 
compensation benefits based on M.W.'s school attendance was 
made effective on September 1, 1999.

5.  A claim for additional VA disability compensation 
benefits based on M.W.'s school attendance was not filed 
within one year from his 18th birthday.

6.  The veteran is entitled to additional VA disability 
compensation benefits effective one year prior to the receipt 
of the January 2000 application for those benefits based on 
schooling pursued by his son, but no earlier.  


CONCLUSION OF LAW

Payment of additional compensation due to the dependency of 
the veteran's child, M.W., beyond age 18, based on school 
attendance, is warranted effective one year prior to the 
receipt of the January 2000 application for those benefits, 
but no earlier.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.667(a)(1), (2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the March 2000 decision of 
the reasons and bases for the denial of his claim.  He was 
further notified in the June 2000 statement of the case and 
the November 2000 supplemental statement of the case/hearing 
officer determination.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the March 
2000 decision, statement of the case, and in the supplemental 
statement of the case/hearing officer decision, sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has submitted evidence and argument in 
support of his claim.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In a December 1991 rating decision, the veteran was granted 
service connection for various disabilities.  The combined 
rating was 10 percent.  In an April 1992 rating decision, the 
veteran was awarded increased ratings and his combined 
disability rating was increased to 60 percent disabling.  In 
a June 1992 letter, the veteran was notified that he was also 
awarded additional VA disability compensation benefits for 
his spouse and three dependent children, one of whom was 
M.W., who was born in December 1979.  

In December 1997, the veteran's additional VA disability 
compensation benefits for M.W. as a dependent, were 
terminated as he reached the age of 18 years.  At that time, 
the record does not show that the veteran submitted the 
appropriate information showing that M.W. was enrolled in a 
course of education at the time he attained 18 years of age 
so as to permit the continuation of benefits for him as a 
dependent.  

In January 2000, correspondence was received from the 
veteran.  Included in this correspondence was a VA Form 21-
686c in which, in pertinent part, the veteran indicated that 
M.W. was attending college.  In addition, a VA Form 21-674, 
Request for Approval of School Attendance, was received, 
dated in January 2000, which showed that the veteran had 
first enrolled in college in August 1998 for the Fall 1998 
semester.  Also received was a VA Form 21-674, Request for 
Approval of School Attendance, showing that M.W. began 
attending his last Fall semester of college in August 1999 
and was expected to complete his Spring 2000 semester in May 
2000.  In addition, this form indicated that M.W. expected to 
graduate at the end of the Spring semester 2002. 

In addition, in separate correspondence, the veteran 
submitted two more VA Forms 21-674, Requests for Approval of 
School Attendance, for M.W.  The first one was dated in 
November 1997, and it reflected that M.W. was enrolled in 
high school in the Fall 1997 semester, beginning at the end 
of August 1997, and was projected to graduate at the end of 
the Spring 1998 semester, in approximately June 1998.  The 
second one was dated in March 1998, and this form showed the 
same information as the first January 2000 form, as noted 
above.  Although these forms were dated in November 1997 and 
March 1998, respectively, there is no date-stamp showing 
receipt of either of these forms by VA.  

Also received was verification from the college attended by 
the veteran's son which confirmed that M.W. was enrolled as a 
full-time student for the Spring 1999 semester (January 
through May 1999), for the Fall 1999 semester, and for the 
Spring 2000 semester.  It was noted that it was expected that 
the veteran's son would be attending the Fall 2000 semester 
as he was pre-registered. 

In October 2000, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  At that time, the 
veteran presented his contentions.  The veteran asserted that 
he brought both the November 1997 and March 1998 forms at the 
respective dates of completion directly to the Veterans 
Service Center as he did not want them lost in the mail.  The 
veteran related that M.W. was in high school when he turned 
18 years old in December 1997 and continued in high school 
throughout the following Spring semester.  Thereafter, the 
veteran indicated that his son entered college the next Fall 
semester, in August 1998, and had thereafter continuously 
remained in school.  

Based on the information furnished by the veteran, the RO 
resumed payment of additional VA disability compensation 
benefits based on M.W.'s school attendance effective on 
September 1, 1999. 

Governing VA regulation provides that additional pension or 
compensation may be paid from a child's 18th birthday based 
upon school attendance if the child was at that time pursuing 
a course of instruction at an approved school and a claim for 
such benefits is filed within one year from the child's 18th 
birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a) (2000).  
Pension or compensation based upon a course which was begun 
after a child's 18th birthday may be paid from the 
commencement of the course if a claim is filed within 1 year 
from that date.  38 C.F.R. § 3.667(a)(2) (2000).

Although the veteran claims that he submitted the appropriate 
information regarding M.W.'s school attendance when he turned 
18 years of age to the Veterans Service Center and thereafter 
did the same on a second occasion, the record does not show 
that this information was ever actually received by VA.  The 
veteran has submitted copies of the VA Forms in question, but 
there is no date-stamp which would verify that these forms 
were received by VA.  Accordingly, the documentary evidence 
does not show that these forms were ever received by VA 
within one year of M.W.'s 18th birthday.  

Therefore, the Board must find that a claim for additional VA 
disability compensation benefits based on M.W.'s school 
attendance was not filed within one year from his 18th 
birthday.  As noted, the documentation with regard to M.W.'s 
schooling effective from his 18th birthday was received in 
January 2000.  As indicated above, compensation based upon a 
course which was begun after a child's 18th birthday may be 
paid from the commencement of the course if a claim is filed 
within 1 year from that date.  38 C.F.R. § 3.667(a)(2) 
(2000).  One year prior to January 2000 is January 1999, 
which would be the earliest possible date for the resumption 
of benefits.  The evidence shows that the M.W. was enrolled 
full-time in college for the Spring 1999 semester.  The Board 
finds that the documentation from the son's college verifying 
his full-time attendance for that semester may be accepted in 
this case as a claim for additional VA compensation benefits 
for that period of time as it was received in conjunction 
with the veteran's claim for additional VA compensation 
benefits for M.W., earlier than September 1, 1999.  

Accordingly, the Board concludes that payment of additional 
compensation due to the dependency of the veteran's child, 
M.W., beyond age 18, based on school attendance, is warranted 
effective one year prior to the receipt of the January 2000 
application for those benefits, but no earlier.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.667(a)(1), (2) (2000).




ORDER

Payment of additional compensation due to the dependency of 
the veteran's child, M.W., beyond age 18, based on school 
attendance, is warranted effective one year prior to the 
receipt of the January 2000 application for those benefits, 
but no earlier.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

